DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 24-25, 28-31, 36-39, 41-42, and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘Characterization of Traveling Wave Ion Mobility Separations in Structures for Lossless Ion Manipulations’ (Hamid et al.).
Regarding claim 21, Hamid et al. discloses an ion focusing device, comprising: a first surface extending along a first axis and a second surface extending along a second axis and defining a space therebetween dimensioned to receive ions, the first axis arranged at a first angle with respect to an ion propagation axis and the second axis arranged at a second angle with respect to the ion propagation axis (‘The TW-SLIM module was fabricated using PCBs … spaced by a gap’), the first surface includes a first plurality of inner electrodes comprising: a first plurality of electrodes extending along the first axis, the first plurality of electrodes comprising a first electrode configured to receive a first radiofrequency (RF) voltage and a second electrode configured to receive a second RF voltage, the second electrode adjacent to the first electrode (fig. 1(B), ‘RF electrodes’); and a second plurality of segmented electrodes arranged along the first axis between or adjacent to the first plurality of electrodes, the second plurality of segmented electrodes configured to receive a first plurality of voltages and generate a first traveling wave configured to travel along the first axis (fig. 1(B), ‘arrays of TW electrodes’).
Regarding claim 22, Hamid et al. discloses the ion focusing device of claim 21, wherein the second surface includes a second plurality of inner electrodes comprising: a third plurality of electrodes extending along the second axis, the third plurality of electrodes comprising a third electrode configured to receive a third radiofrequency (RF) voltage and a fourth electrode configured to receive a fourth RF voltage, the third electrode adjacent to the fourth electrode; and a fourth plurality of segmented electrodes arranged along the first axis between or adjacent to the third plurality of electrodes, the fourth plurality of segmented electrodes configured to receive a second plurality of voltages and generate a second traveling wave configured to travel along the second axis (fig. 1(B), where it is understood that both surfaces are identical ‘module uses parallel arrays’).
Regarding claim 24, Hamid et al. discloses the ion focusing device of claim 21, wherein the first and second axis are arranged at an angle of zero degrees with respect to the ion propagation axis (‘module uses parallel arrays’).
Regarding claim 25, Hamid et al. discloses the ion focusing device of claim 21, wherein the first and the second surfaces extend from an input end on the ion propagation axis to an output end on the ion propagation axis, the first and the second surfaces separated by an input distance at the input end and an output distance at the output end (‘directed ions into the TW-SLIM module … Ions exit TW-SLIM’).
Regarding claim 28, Hamid et al. discloses the ion focusing device of claim 25, wherein the first surface is operatively coupled to an ion source at the input end and an ion transfer channel at the output end (fig. 1(A)).
Regarding claim 29, Hamid et al. discloses the ion focusing device of claim 25, wherein the first traveling wave is configured to direct ions from the ion source to the ion transfer channel along the ion propagation axis (fig. 2 & 4, and associated text).
Regarding claim 30, Hamid et al. discloses the ion focusing device of claim 21, wherein the first surface comprises a first guard electrode located at a first outer end and a second guard electrode located at a second outer end of the first plurality of inner electrodes, wherein the first guard electrode and the second guard electrode are configured to generate a guard electric field that constrains ion motion along a lateral direction transverse to the ion propagation axis (fig. 1(B), ‘Guard’).
Regarding claim 31, Hamid et al. discloses the ion focusing device of claim 30, wherein at least one of the first guard electrode and the second guard electrode is configured to receive a DC voltage (‘The dc guard voltage is applied to effectively confine the ions in the transverse direction’).
Regarding claim 36, Hamid et al. discloses the ion focusing device of claim 21, wherein the first RF voltage and the second RF voltage are phase-shifted with respect to one another (‘rf waveforms at 1 MHz, 180° out-of-phase for adjacent electrodes’).
Regarding claim 37, Hamid et al. discloses a method comprising: injecting ions within a space defined between a first surface extending along a first axis and a second surface extending along a second axis, the first axis arranged at a first angle with respect to an ion propagation axis and the second axis arranged at a second angle with respect to the ion propagation axis (‘directed ions into the TW-SLIM module’), the first surface includes a first plurality of inner electrodes comprising: a first plurality of electrodes extending along the first axis, the first plurality of electrodes comprising a first electrode and a second electrode adjacent to the first electrode (fig.1(B), RF electrodes); and a second plurality of segmented electrodes arranged along the first axis between or adjacent to the first plurality of electrodes (fig.1(B), ‘TW electrodes’); applying a first RF voltage to the first electrode of the first plurality of electrodes, and a second RF voltage to the second electrode of the first plurality of electrodes (‘rf waveforms at 1 MHz, 180° out-of-phase for adjacent electrodes’); and applying a first plurality of voltages to the second plurality of segmented electrodes and generating a first traveling wave configured to travel along the first axis (fig.1(C) and fig. 4).
Regarding claim 38, Hamid et al. discloses the method of claim 37, wherein the first electrode and the second electrode are configured to generate a pseudopotential that inhibits ions from approaching the first surface (‘rf waveforms at 1 MHz, 180° out-of-phase for adjacent electrodes, were applied to the six 30.5 cm long rf electrodes on each surface to create a confining pseudopotential inhibiting loss of ions to the two surfaces.’).
Regarding claim 39, Hamid et al. discloses the method of claim 37, wherein the second surface includes a second plurality of inner electrodes comprising: a third plurality of electrodes extending along the second axis, the third plurality of electrodes comprising a third electrode configured to receive a third radiofrequency (RF) voltage and a fourth electrode configured to receive a fourth RF voltage, the third electrode adjacent to the fourth electrode; and a fourth plurality of segmented electrodes arranged along the first axis between or adjacent to the third plurality of electrodes, the fourth plurality of segmented electrodes configured to receive a second plurality of voltages and generate a second traveling wave configured to travel along the second axis (fig. 1(B), where it is understood that both surfaces are identical ‘module uses parallel arrays’).
Regarding claim 41, Hamid et al. discloses the method of claim 37, wherein the first and second axis are arranged at an angle of zero degrees with respect to the ion propagation axis (‘module uses parallel arrays’).
Regarding claim 42, Hamid et al. discloses the method of claim 37, herein the first and the second surfaces extend from an input end on the ion propagation axis to an output end on the ion propagation axis, the first and the second surfaces separated by an input distance at the input end and an output distance at the output end (‘directed ions into the TW-SLIM module … Ions exit TW-SLIM’).
Regarding claim 44, Hamid et al. discloses the method of claim 42, further comprising operatively coupling the first surface to an ion source at the input end and an ion transfer channel at the output end (fig. 1(A)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 26-27, 40, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over by ‘Characterization of Traveling Wave Ion Mobility Separations in Structures for Lossless Ion Manipulations’ (Hamid et al.).
Regarding claims 23 and 40, Hamid et al. discloses the claimed inventions except for first and second outer electrode sets positioned on opposing lateral sides of the first surface, each outer electrode set including: at least one non-rectangular RF electrode; and at least one non-rectangular traveling wave electrode.  Non-rectangular electrodes are well known in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the device of Hamid et al. to use outer non-rectangular electrodes to allow for the fields to be wider in some areas and narrower in others.  This is advantageous as ions entering the device are less focused and more likely to require a wide field for confinement, whereas partially focused ions further in will not need as wide a field and power can be saved by reducing the electrode surface in those areas.
Regarding claims 26 and 43, Hamid et al. discloses the claimed inventions except for the input distance being greater than the output distance.  Ion focusing devices that have a greater input distance between the electrode arrangements than output distance are well known in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the device of Hamid et al. to have such a funnel shape to create a denser confining field at the output, resulting a focused ion beam, while being wide enough to prevent ion collisions with the electrodes at the input.
Regarding claim 27, Hamid et al. discloses the on focusing device of claim 25, wherein the first electrode extends from the input end to the output end along the first axis, wherein the first electrode has a first width at the input end and a second width at the output end (fig. 1(A)).  Hamid et al. does not disclose the first width being greater than the second width. Ion focusing devices that have a greater spacing between the electrode arrangements at the input end than the output end are well known in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the device of Hamid et al. to have such a funnel shape to create a denser confining field at the output, resulting a focused ion beam, while being wide enough to prevent ion collisions with the electrodes at the input.
Allowable Subject Matter
Claims 32-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the ion focusing device of claim 31, wherein the first surface comprises a first plurality of guard electrodes located at a first outer end of the first plurality of inner electrodes, wherein the first plurality of guard electrodes is configured to generate a first transverse traveling wave along a lateral direction transverse to the ion propagation axis.  It is typical in the art to use DC or RF electrodes (or a combination) to perform a guard or confinement function.  No prior art could be found that applies traveling waves to guard electrodes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881